DETAILED ACTION

Claims 1, 3-5, 7-12, 14-16, 18-20 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Jun Ye (Reg. No. 74,777) on June 04, 2020.

The application has been amended as follows:


1.	(Currently Amended) An internet-of-things information system that includes at least one processor and at least a memory, comprising: 
	an object platform, comprising, a perception information system configured to acquire perception information of the object platform, and a control information system configured to controls an object via control information; 
	a sensing network platform, comprising a perception information communication system and a control information communication system;
	an operator management platform, comprising a perception information management system and a control information management system; [[and]] 

	wherein a communication protocol is established between the object platform and the operator management platform through the sensing network platform, and the government perception service system or the society public perception service system acquires public information, and
	a user platform comprising a user system, 
	wherein a communication protocol is established between the service platform and the user platform, and the government perception service system or the society public perception service system transmits the public information to the user system of the user platform after acquiring the public information, and 
	wherein a communication protocol is established between the perception information system and the control information system of the object platform, wherein the perception information system acquires information and transmits the information directly to the control information system, and the object platform automatically processes and responds to the information.

2.	(Canceled) 

3.	(Currently Amended) The internet-of-things information system according to claim [[2]]1, wherein the user system analyzes and processes the public information, converts 

4.	(Original) The internet-of-things information system according to claim 3, wherein the operator control service system transmits the control  adjustment information to the control information management system, the control information management system transmits the control  adjustment information to the control information system of the object platform through the control information communication system of the sensing network platform, enabling controlling the object.

5.	(Original) The Internet-of-things information system according to claim 1, wherein the public information comprises price information.

6.	(Canceled) 

7.	(Original) The internet-of-things information system according to claim 1, wherein the perception information system of the object platform acquires information and transmits the information to the perception information management system of the operator management platform via the perception information communication system of the sensing network platform, the perception information management system transmits the information to the control information management system, and the control information management system transmits the information to the control information 

8.	(Currently Amended) The internet-of-things information system according to claim [[2]]1, wherein the perception information system of the object platform acquires information and transmits the information to the perception information management system of the operator management platform through the perception information communication system of the sensing network platform, and the perception information management system transmits the information to the operator perception service system of the service platform.

9.	(Original) The internet-of-things information system according to claim 8, wherein the operator perception service system transmits the information to the user system of the user platform, the user system transmits the information to the operator control service system of the service platform, the operator control service system transmits the information to the control information management system, and the control information management system transmits the information to the control information system of the object platform through the control information communication system of the sensing network platform, enabling controlling the object.

10.	(Currently Amended) The internet-of-things information system according to claim [[6]]1, wherein the information comprises perception information and control information, 

11.	(Original) The internet-of-things information system according to claim 1, wherein the public information includes public perception information, wherein during transmission from the government perception service system and/or the society public perception service system of the service platform to the control information system of the object platform, the public perception information is converted into the control information.

12.	(Currently Amended) An information transmission method for an Internet-of-Things system wherein the Internet-of-Things system for the intelligent gas meter comprises an object platform, comprising, a perception information system configured to acquire perception information of the object platform, and a control information system configured to controls an object via control information; a sensing network platform, comprising a perception information communication system and a control information communication system; an operator management platform, comprising a perception information management system and a control information management system; and a service platform, comprising an operator perception service system, an operator control service system, a government perception service system and a society public perception service system, and a communication protocol is established between the object platform and the operator management platform through the sensing network platform, the information transmission method comprises: 

	wherein the internet-of-Things system further comprises a user platform comprising a user system and a communication protocol is established between the service platform and the user platform, the information transmission method further comprising:
	transmitting, by the government perception service system or the society public perception service system, the public information to the user system of the user platform after acquiring the public information, and
	wherein a communication protocol is established between the perception information system and the control information system of the object platform, the information transmission method further comprising: 
	acquiring, by the perception information system information, and transmitting the information directly to the control information system; and automatically processing, by the object platform, and responding to the information.

13.	(Canceled) 

14.	(Currently Amended) The information transmission method according to claim [[13]]12 further comprising:
analyzing and processing the public information, by the user system, converting the public information into control adjustment information, and then transmitting the control adjustment information to the operator control service system of the service platform.

15.	(Original) The information transmission method according to claim 14 further comprising:
Transmitting, by the operator control service system, the control adjustment information to the control information management system;
transmitting, by the control information management system, the control  adjustment information to the control information system of the object platform through the control information communication system of the sensing network platform, enabling controlling the object.

16.	(Original) The information transmission method according to claim 12, wherein the public information comprises price information.

17.	(Canceled) 

18.	(Original) The information transmission method according to claim 12 further comprising:
acquiring information, by the perception information system of the object platform, and transmitting the information to the perception information management system of the operator management platform via the perception information communication system of the sensing network platform;
transmitting, by the perception information management system, the information to the control information management system; and 


19.	(Currently Amended) The information transmission method according to claim [[13]]12 further comprising:
acquiring, by the perception information system of the object platform, information and transmitting the information to the perception information management system of the operator management platform through the perception information communication system of the sensing network platform; and
transmitting, by the perception information management system, the information to the operator perception service system of the service platform.

20.	(Original) The information transmission method according to claim 19 further comprising:
transmitting, by the operator perception service system, the information to the user system of the user platform; 
	transmitting, by the user system, the information to the operator control service system of the service platform; 
	transmitting, by the operator control service system, the information to the control information management system; and 



Reason for allowance 
	The following is an examiner’s statement of reasons for allowance.
	Independent Claim 1 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 3-5, 7-12, 14-16, 18-20 are allowed based on the same reason(s).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449